UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1425


MICHAEL A. LEON,

                Plaintiff - Appellant,

          v.

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, a South
Carolina professional corporation; UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cv-00072-TMC)


Submitted:   May 30, 2013                   Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. Leon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael A. Leon seeks to appeal the district court’s

order    accepting        the      magistrate     judge’s     recommendation         and

dismissing without prejudice Leon’s civil complaint for lack of

jurisdiction.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders.             28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

46 (1949).       The order Leon seeks to appeal is neither a final

order    nor     an    appealable      interlocutory        or   collateral       order

because it is possible for him to cure the pleading deficiencies

in the complaint that were identified by the district court.

See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064,    1066–67      (4th    Cir.   1993).      Accordingly,         we   dismiss   the

appeal for lack of jurisdiction.                We further deny Leon’s motion

to expedite as moot.

            We dispense with oral argument because the facts and

legal    contentions         are   adequately     presented      in    the   materials

before    this    court      and   argument     would   not   aid     the    decisional

process.

                                                                              DISMISSED




                                           2